               Case 1:19-cv-11434-VEC Document 21 Filed 09/03/20 Page 1 of 2

     NEW YORK                                                                                                        SHANGHAI
      LONDON                                                                                                          ATLANTA
    SINGAPORE                                                                                                        BALTIMORE
   PHILADELPHIA                                      FIRM and AFFILIATE OFFICES                                     WILMINGTON
     CHICAGO                                                                                                            MIAMI
  WASHINGTON, DC                                                                                                    BOCA RATON
  SAN FRANCISCO                                                                                                     PITTSBURGH
                                                    DAVID T. MCTAGGART
  SILICON VALLEY                                                                                                      NEWARK
                                                  DIRECT DIAL: +1 212 471 1814
     SAN DIEGO                                   PERSONAL FAX: +1 212 202 4931                                       LAS VEGAS
    LOS ANGELES                                E-MAIL: dtmctaggart@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                        LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                            MYANMAR
     HOUSTON                                                                                                            OMAN
      AUSTIN                                                                                                  A GCC REPRESENTATIVE OFFICE
                                                                                                                   OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                               ALLIANCES IN MEXICO
                                                                                                                   AND SRI LANKA




MEMO ENDORSED                                                          September 3, 2020
                                                                                                   USDC SDNY
                                                                                                   DOCUMENT
                                                                                                   ELECTRONICALLY FILED
VIA ECF                                                                                            DOC #:
                                                                                                   DATE FILED: 09/03/2020
The Honorable Valerie Caproni
United States District Judge
United States District Court, Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

                     Re:      Great Divide Insurance Co. v. Polcom USA, LLC.,
                              No. 19-cv-11434-VEC

Dear Judge Caproni:

        My firm represents Great Divide Insurance Company (“Plaintiff”) in the above-
referenced action. On behalf of all counsel, and pursuant to Rule 2.C of Your Honor’s
Individual Practices in Civil Cases, we submit this joint letter to respectfully request a further
brief adjournment of (a) the parties’ submissions due on September 3, 2020 (i.e., the Answer of
Defendant Polcom USA, LLC (“Defendant”) and the parties’ Proposed Case Management Plan);
and (b) the IPTC scheduled for September 11, 2020.

        The basis for this further adjournment request is that the parties have reached an
agreement in principle that would result in the dismissal of this lawsuit without prejudice. Last
week the parties exchanged draft papers memorializing their agreement in principle, along with a
proposed Rule 41(a) stipulation of discontinuance without prejudice. The current form of the
papers are acceptable to Plaintiff. Defendant’s counsel has represented that he still needs to
obtain client approval, which he anticipates is likely within a matter of days. As soon as the
parties are able to finalize these papers, we will promptly file the final, executed Rule 41(a)
stipulation with the Court.

       The parties are optimistic that they can finalize and file discontinuance papers over the
course of the next two weeks. Meanwhile, in the unlikely event that the parties are unable to

D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                         PHONE: +1 212 692 1000    FAX: +1 212 692 1020
DM1\11390769.1
          Case 1:19-cv-11434-VEC Document 21 Filed 09/03/20 Page 2 of 2




Honorable Valerie Caproni, United States District Judge
September 3, 2020
Page 2

memorialize their agreement in principle, we respectfully request that the Court adjourn the
IPTC until October 2020 – counsel are available October 9, October 23, and October 30 – with
the Answer and proposed Case Management Plan due one week in advance of the adjourned
IPTC.

                                                   Respectfully submitted,

                                                   /s David T. McTaggart

DTM: hs

cc: Andrew M. Burns, Esq.
       (via ECF)

                                             Application GRANTED. The IPTC scheduled for
                                             September 11, 2020, and Defendant's time to respond to the
                                             Complaint are adjourned. If the parties have not filed a
                                             motion pursuant to Rule 41(a) by September 25, 2020, the
                                             Court will schedule an IPTC for October 9, 2020, and
                                             Defendant's response to the Complaint and the parties' joint
                                             letter and proposed Case Management Plan shall be due
                                             October 1, 2020.


                                              SO ORDERED.


                                                                             09/03/2020

                                              HON. VALERIE CAPRONI
                                              UNITED STATES DISTRICT JUDGE
